Exhibit 10.14

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of this 1st
day of March, 2013, between AMERICAN NATIONAL INSURANCE COMPANY, a Texas
insurance company (the “Company”), and                     (the “Recipient”).

1. Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK AND
INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement and
upon execution of this Agreement, [insert number of RSUs awarded] restricted
stock units (“Restricted Stock Units”) shall be issued to the Recipient as
hereinafter provided subject to certain restrictions thereon. The Recipient
hereby: (i) accepts the Restricted Stock Units, subject to the terms and
conditions of this Agreement; and (ii) acknowledges receipt of a copy of the
Plan and agrees that this award of Restricted Stock Units shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof.

2. Vesting and Settlement.

(a) Vesting by Required Service. Provided that the Recipient serves continuously
as a director or advisory director of the Company until such date, the
Restricted Stock Units shall become vested (then, “Vested RSUs”) in accordance
with following schedule (“Required Service”):

 

Date of Lapse   

Number of Restricted Stock Units

March 1, 2014    [insert number equal to/approximate to 1/3 of RSUs awarded]
March 1, 2015    [insert number equal to/approximate to 1/3 of RSUs awarded]
March 1, 2016    [insert number equal to/approximate to 1/3 of RSUs awarded]

(b) Vesting by Retirement, Death or Disability. Notwithstanding anything to the
contrary in Section 2(a), if Recipient has served continuously as a director or
advisory director of the Company until such date, any Restricted Stock Units
which had not previously vested shall become vested on the first to occur of
Retirement, Death or Disability, each as defined below:

 

  (iv) “Retirement” shall occur on the effective date of the Recipient’s
retirement as a director or advisory director of the Company at or after
attaining the age of 65.

 

  (v) “Death” shall be the date of the Recipient’s death.

 

  (vi) “Disability” shall be the date the Company determines, in good faith,
that, by reason of a physical or mental condition which has existed for thirty
days or more, the Recipient is no longer able to perform the material duties of
a director or an advisory director of the Company.

(c) Beneficiary upon Death. Notwithstanding anything to the contrary contained
in any will or testament previously or in the future executed by Recipient,
Recipient hereby designates the person listed in Section 11 below as the
beneficiary of any Restricted Stock Units vesting upon Recipient’s Death.



--------------------------------------------------------------------------------

Such beneficiary designation may be revoked or modified by written notice of
Recipient to the Company. If all of the beneficiary blanks below are not
completed, Recipient’s estate will be the beneficiary in the event of
Recipient’s death.

Any references to “Recipient” herein shall in the event of Recipient’s death
mean the beneficiary as provided in this Section 2(c).

(d) Settlement of Vested RSUs.

 

  (i) Any Restricted Stock Units that become Vested RSUs shall be settled as
soon as administratively practicable after the date such Restricted Stock Units
become Vested RSUs. Subject to the provisions of Sections 2(d)(ii) and
(iii) below, Restricted Stock Units shall be settled by the Company by
delivering a number of shares (“Shares”) of the Company’s common stock, par
value $1.00 per share, to the Recipient equal to the number of Vested RSUs. The
Company may issue the Shares either in certificated or uncertificated form
registered in the name of the Recipient. Delivery of the Shares may be made to
the Recipient in person at the Company’s home office or to the Recipient’s last
address reflected in the records of the Company. Neither the Recipient nor any
of the Recipient’s successors, heirs, assigns or personal representatives shall
have any further rights or interests in the Vested RSUs which are settled in
accordance with this Section 2(d). Notwithstanding anything herein to the
contrary, the Company has no obligation to deliver any Shares if counsel to the
Company determines that such delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Company’s common stock is listed or quoted. The Company shall in no
event be obligated to take any affirmative action to comply with any such law,
rule, regulation or agreement in order to cause the delivery of Shares.

 

  (ii) Recipient may elect to have all or a specified portion of the Vested RSUs
settled and converted to cash by completing, signing and delivering to the
Company a “Settlement Option Notice,” as described herein, in the manner and by
the deadline prescribed by the Settlement Option Notice. The Company shall
provide Recipient a Settlement Option Notice prior to the settlement of any
Vested RSUs. The Settlement Option Notice will provide options for Recipient to
elect to receive all or certain portions specified in the Settlement Option
Notice of the Vested RSUs in cash. If a properly completed and signed Settlement
Option Notice is not delivered to the Company by the deadline specified, the
Company will settle all Vested RSUs for shares, except as provided in
Section 2(d)(i) above. Vested RSUs converted to cash as described in this
Section 2(d) will be converted at the following price: (i) the closing price of
the Shares on the date on which the Restricted Stock Units vest, if the Shares
are traded on a national exchange on such date; or (ii) otherwise, the Fair
Market Value, as defined in the Plan, on the date on which the Restricted Stock
Units vest.

 

2



--------------------------------------------------------------------------------

  (iii) Unless the Recipient provides otherwise in the Settlement Option Notice,
the Company shall withhold all federal, state, local and other taxes applicable
to the vesting and settlement of Vested RSUs at the time of such settlement.
Unless Recipient provides otherwise in the Settlement Option Notice, the Company
shall obtain the cash necessary for such withholding by reducing the number of
Vested RSUs settled and converting to cash those Vested RSUs which remain
unsettled. If the Settlement Option Notice instructs that taxes are not to be
withheld, such notice must include an explanation satisfactory to the Company,
in its sole discretion, as to how the tax and withholding obligations associated
with the Vested RSUs have been addressed. If the Company’s calculation of the
number of Vested RSUs necessary to satisfy the tax withholding obligations
results in a fractional number of Vested RSUs, the number of Shares to be issued
shall be rounded down to the nearest whole number and the number of Vested RSUs
to be used to provide cash for the withholding taxes shall be rounded up to the
nearest whole number.

3. Restrictions on and Limitations of Restricted Stock Units.

(a) Restrictions on Transfer. Except for Restricted Stock Units which transfer
to Recipient’s beneficiary upon Recipient’s death, the Restricted Stock Units,
whether or not vested, may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of.

(b) Forfeiture of Restricted Stock Units. In the event the Recipient’s service
as a director or an advisory director of the Company terminates for any reason,
other than Retirement, Death or Disability, the Recipient shall, for no
consideration, forfeit all Restricted Stock Units which were not vested on such
date.

(c) Rights Associated With Units. Unless and until settled pursuant to this
Agreement, the Restricted Stock Units do not confer any dividend rights, voting
rights or any other rights as a shareholder of the Company. The Restricted Stock
Units shall be evidenced only by the books of the Company, and no certificate
shall be issued in respect thereof.

(d) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The
prohibitions of Section 3(a) hereof shall not apply to the transfer of
Restricted Stock Units pursuant to a plan of reorganization of the Company, but
the stock, securities or other property received in exchange therefor shall also
become subject to the restrictions and provisions applicable to the original
Restricted Stock Units for all purposes of this Agreement.

4. Securities Regulation. The Shares may not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws.

 

3



--------------------------------------------------------------------------------

5. Service Relationship. For purposes of this Agreement, the Recipient shall be
considered to be a director or an advisory director of the Company as long as
the Recipient remains a director or an advisory director of the Company or any
successor corporation. Any question as to whether and when there has been a
termination of such service, and the cause of such termination, shall be
determined by the Company, and its determination shall be final.

6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing and if made in accordance with any form,
content and timing requirements provided herein. In the case of the Recipient,
such notices or communications shall be effectively delivered if hand delivered
to the Recipient at his principal place of employment or if sent by registered
or certified mail to the Recipient at the last address he has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

7. Construction and Administration. The Board of Directors of the Company has
the power to construe the Plan and this Agreement and to prescribe such rules
and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.

8. Plan Summary & Prospectus. The Recipient acknowledges receipt of a Plan
Summary & Prospectus. The Recipient agrees that the Company shall have the
right, from time to time, to revise and amend the Plan Summary & Prospectus in
the Company’s sole and absolute discretion.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Recipient.

10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

11. Beneficiary Designation. The following person is hereby designated as
“beneficiary” pursuant to Section 2(c) above:

 

Beneficiary

               

 

     

Street Address

               

 

     

City

               

 

     

State

               

 

     

Zip

               

 

     

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all as of the date first above written.

 

AMERICAN NATIONAL INSURANCE COMPANY By:       [name, title]         

[insert name], Recipient

 

5